Citation Nr: 0533932	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition, 
claimed as low back pain.

2.  Entitlement to service connection for hives.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his mother




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1998 to 
August 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for back pain and 
service connection for hives.  In July 2005, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.

At the July 2005 Board hearing, the veteran submitted 
evidence that had not been considered by the RO.  However, he 
also submitted a waiver of RO consideration of the evidence.  
For this reason, it is not referred to the RO for initial 
consideration.   38 C.F.R. § 20.1304(a), (c) (2005).


FINDINGS OF FACT

1.  Medical evidence demonstrates that the veteran's low back 
condition had its onset during his military service.

2.  Hives clearly and unmistakably existed prior to the 
veteran's entry into active service.

3.  The competent medical evidence does not clearly and 
unmistakably show that the veteran's pre-service hives did 
not undergo a permanent increase in severity during service; 
and there is no clear and unmistakable medical evidence that 
the increase was due to the natural progress of the disease.

CONCLUSIONS OF LAW

1.  The low back condition, claimed as chronic low back pain, 
was incurred during the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 1701(1), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Hives preexisted service and presumably were aggravated 
therein. 38 U.S.C.A. §§ 1111, 1131, 1132, 1153, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.380 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  Effective May 4, 
2005, VA amended its regulations at 38 C.F.R. § 3.304(b) to 
reflect the change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent Wagner v. Principi, 370 
F. 3d 1089, 1096 (Fed. Cir. 2004), and applies to claims, 
which were pending on or filed after May 4, 2005.  As the 
veteran's case was pending as of that date, the amendment 
applies.

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
"it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.'" Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003).  

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

I.  Back pain

The veteran filed a service connection claim for back pain in 
August 2002.  On his December 2002 notice of disagreement, he 
stated that before service he did not experience back 
problems of any kind.  He indicated that the in-service 
incident was documented in his medical records during his 
tour of Korea and that he has been greatly hindered in his 
ability to function normally.  He noted that he is unable to 
lift anything of substantial weight, suffers from back 
spasms, and has trouble sleeping comfortably due to his back 
discomfort.  He also indicated that his condition has 
affected his capability to perform in the workplace and that 
he was recently dismissed from his job due to his inability 
to execute physical tasks, as a direct result of his back 
problem.  On his VA-Form 9, he noted that as a result of his 
in-service injury, he has experienced constant pain that will 
not go away and that he has been forced to take pain killers 
to no avail.  In July 2005, he testified at a Board hearing 
that when he was stationed in Korea in 2000 and 2001, his job 
was air mobility/traffic management; and after a load master 
lowered some 200 to 300 boxes, he went in to do inventory and 
the boxes fell on top of him.  He stated that he was taken to 
the hospital at the base and stayed over night for at least 
two nights, and was given two weeks off.  He noted that he 
could not use the bathroom or do any type of manual lifting 
for a long time.  He stated that after his tour, his job was 
in the Traffic Management Office handling supply distribution 
and delivering household goods.  He noted that he had 
problems trying to lift boxes.  He also noted that after he 
was deployed to Saudi Arabia from February 2002 to June 2002, 
he had problems with his back.  He indicated that he was 
treated with ibuprofen and various types of pain relievers in 
service and that after service he used Motrin and other types 
of pain relievers.  He noted that since service he has been 
dismissed from three different jobs because of back problems, 
or not hired because of his back.  He also stated that he 
currently has muscle spasms in his back.  

The veteran's wife testified that she knew the veteran prior 
to service and that he did not have any back problems then.  
She stated that she recalls the veteran telling her about the 
incident in service, and describing the pain.  She stated 
that the veteran asks her to rub his back all the time 
because the pain is just constant, and he cannot lie in 
positions for very long.  The veteran's wife also submitted a 
July 2005 statement recalling that the veteran called her 
many times during service telling her how painful it was to 
carry out simple tasks, such as standing up and walking to 
the rest room and that over the course of the marriage she 
has witnessed the prolonged effects of his back injury.  She 
noted that he has back spasms, which appear suddenly and 
cause him to stop what he is doing to alleviate the pain.  
She also noted that the back injury he suffered in the 
military has affected their family's livelihood in that he 
has been forcefully dismissed from three jobs due to his 
inability to physically perform the job as required.  The 
veteran's mother also submitted a July 2005 statement 
recalling the veteran telling her about his back injury in 
service and noting his continuous complaints of back pain 
since then.

In sum, the veteran and his family contend that his current 
back pain is a direct result of an in-service back injury, 
thus entitling him to disability compensation.

Initially, the medical evidence shows an in-service back 
injury.

An April 2001 emergency care treatment report shows the 
veteran reported that he felt pain in the middle of his back 
after lifting a crate at work.  He noted that he feels pain 
upon getting up and that he has been having problems with his 
back over several months.  He noted that he has been in bed 
all day lying flat and that it is comfortable when he lies 
flat, but any movement causes back spasms.  The assessment 
was lumbar strain.

An April 2001 physical profile serial report shows an 
individual defect of lumbar strain.  The veteran was 
restricted from pushups and wearing of flak vest/helmet or 
field pack.  He also was restricted from lifting grater than 
10-15 pounds, repetitive bending, twisting, kneeling, or 
squatting.  The veteran was released from temporary profile 
or duty restriction eight days later.

A November 2001 follow-up report notes that the veteran's 
pain associated with his lumbar strain was treated with 
Valium, but still persisted.  A December 2001 treatment 
report also notes complaints of continuous low back pain 
status post cargo lifting accident one year ago.

In February 2002, an outpatient treatment report shows 
complaints of back pain status post injury lifting heavy item 
and having the 175-pound object fall on top of him.  The 
veteran stated that his back still hurts every day, worse 
with lifting, and with no radiculopathies.  The objective 
findings were full range of motion with some pain.  Straight 
leg rising tests were negative and there was no spinous 
process pain.  Muscle strength was equal bilaterally.  The 
assessment was low back pain, and a physical therapy consult 
was ordered.

A February 2002 physical profile serial report shows a 
diagnosis of low back pain.  The veteran was restricted from 
marching, prolonged walking or standing for more than 30 
minutes, carrying weapons, and from lifting, pushing, or 
pulling more than 25 pounds.  He also was allowed to exercise 
at his own pace.  The release date of temporary profile or 
duty restriction was roughly one month later.

The medical evidence also shows continuous complaints of back 
pain after service.

An August 2002 VA urgent care note shows complaints of 
chronic lower back pain present since "tech school" in June 
1998 with symptoms from lifting.  The veteran stated that 
this progressively worsened; and then in Korea in 2000, a 
250-pound cargo fell on him.  He noted that he is not taking 
medication for the pain and that exercise makes the symptoms 
better.  He also noted that lifting heavy objects makes it 
worse and that the pain even bothers him while sleeping.  He 
described the pain as positional and throbbing and indicated 
that it can get up to an 8/10.  Physical examination revealed 
no evidence of synovitis in the musculoskeletal system, and 
no asymmetry of joints or muscles.  The veteran had limited 
range of motion with bending at the waist secondary to back 
pain, and no muscle atrophy.  He had normal curvature to the 
back, and was tender to palpation over L2-L3 spinous process.  
The assessment was back pain.

An October 2002 VA examination report shows forward flexion 
of 65 degrees with poor effort, 10 degrees of extension again 
with poor effort, and 30 degrees of lateral side bending to 
the right and left.  The examiner noted that the veteran was 
able to sit with his spine at 100 degrees of forward flexion 
easily when not being observed.  He also was able to heel and 
toe walk, squat and rise without difficulty in both bipedal 
and single leg stance.  There was no evidence of radiation of 
symptoms and the straight leg raise in the seated and supine 
positions was negative.  The assessment was subjective 
complaints of mechanical low back pain without radiculopathy 
and no evidence of ongoing trauma to his spine.  An October 
2002 radiology report shows the lumbar vertebrae were normal 
in configuration and alignment with no evidence of recent 
body injury or other defect.  The disc spaces, neural 
foramina, and vertebral appendages were unremarkable.  The 
impression was essentially negative lumbar spine.

A December 2002 VA urgent care note shows the veteran's 
reports of an injury sustained in the mid lumbar region while 
stationed in Korea.  The veteran stated that he was diagnosed 
with a "disc rupture" at the time.  He described shooting 
pains into his knees and daily pain that requires use of a 
heating pad twice a day.  He also noted that he obtained some 
relief from Motrin.  The examiner noted that August 
lumbosacral spine films were essentially a benign study.  
Physical examination revealed tenderness to palpation in the 
mid lumbar region.  There was no paraspinal muscle knotting 
or mass.  There was pain with stiff leg raise at 35 degrees 
bilaterally.  The neurology examination showed that sensation 
and strength was intact and that patellar and ankle reflex 
responses were normal.  The assessment was chronic low back 
pain.

In February 2003, a VA primary care nurse practitioner note 
shows the veteran was seen for follow-up for chronic back 
pain, noting that he injured his back in the military in 
Korea in 2000 when a load master loaded some pallets of boxes 
the wrong way and they fell on the veteran's back.  The 
examiner noted that as a result of this injury, the veteran 
has a chronic back condition.  The veteran stated that he was 
treated by a doctor who told him he had a ruptured disc that 
might need to be removed.  Physical examination revealed 
point tenderness on the lumbosacral spine with radiculopathy 
to the buttocks.  The straight leg raising tests were 
positive.  The assessment was chronic back pain dure to 
service.

A March 2003 VA physical therapy consult shows complaints of 
low back pain centralized in upper lumbar spine for the past 
two and a half years.  The pain was described as a constant 
throbbing.  He also noted that he had numbness if he sat to 
long.  Objective findings included an increase in pain in all 
ranges of motion.  Flexion was to 30 degrees; extension was 
to 8 degrees; right side flexion was to 10 degrees; and left 
side flexion was to 8 degrees.  The examiner found that 
functionally, the veteran demonstrated a normal range of 
motion; but had slow and painful movements when asked to 
perform specific ranges of motions.  Sensation in the lower 
extremities was found to be intact.  The veteran was noted to 
have poor rehabilitative potential.

VA medical records dated from July 2003 to May 2005 continue 
to show ongoing findings of low back pain.

The veteran has continually claimed that he had back pain 
during and since service.  The Board notes that the veteran 
is competent as a lay person to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The veteran's statements are supported by the 
service and post-service medical records which show 
complaints and treatment for his back from 2001 to present.  
Thus, continuity of symptoms is present

As for the issue of whether there is a link between the 
veteran's back problems and active duty service, multiple VA 
medical records show that a VA physician, nurse practioner, 
and physical therapist indicated that the veteran's back 
problems began in service and continued since service.  
During service, the veteran was diagnosed with lumbar strain.  
After service, the primary diagnosis has been chronic back 
pain due to injury in service; however, in a February 2003, a 
nurse practioner stated that the veteran had a chronic back 
condition as result of the injury in Korea in service.  There 
is no contradictory competent etiological opinion of record.   
As such, the Board finds that the evidence establishes that 
the veteran has a chronic back condition that began during 
and has continued since active service. 

In short, the Board finds that the evidence of record 
supports the veteran's claim that his chronic back disability 
is related to his active service.  The veteran's service 
medical records dated from 2001-2002 and VA medical records 
from 2002 to 2005 establish that the veteran's back problems 
were chronic since service.  Resolving all reasonable doubt 
in the veteran's favor, the Board concludes that the 
veteran's claim of service connection for a chronic back 
condition manifested by back pain is granted.  

II.  Hives

The veteran filed a service connection claim for hives in 
August 2002.  On his December 2002 notice of disagreement, he 
stated that he suffered from hives prior to entering the 
military but that since he endured an ant bite in service, he 
has continued to experience numerous weekly outbreaks and has 
been prescribed medication to suppress and treat his 
outbreaks.  In July 2005, he testified at the Board hearing 
that when he was in service in Saudi Arabia from January 2002 
to June 2002, he would break out into hives Monday through 
Sunday.  He noted that his first outbreak was during basic 
training and that he was treated in the military with 
antihistamines.  He stated that in service the cargo was 
right beside a pile of ants.  He also noted that heat 
aggravates the hives.  He stated that he did not have any of 
this before service and that everything on his back is 
discolored from the hives from scratching.    

The veteran's wife testified that she recalled the veteran's 
hives becoming aggravated in service when he had an ant bite, 
and his face and hands swelling up severely and becoming red.  
She noted that they treated him and sent him home for the 
rest of the day and that after that it really exacerbated the 
hive condition.  She indicated that now he still breaks out 
at the drop of the hat and that she does not know what 
triggers it.  She stated that he will just get these welts 
from head to toe and turn really red for varying lengths of 
time.  The veteran's mother testified that she noticed the 
hives after graduation when he had been in the hot sun and 
took his uniform off at the hotel.  

In sum, the veteran and his family contend that his hives 
were aggravated by his service, thus entitling him to 
disability compensation.

Initially, the evidence shows current findings of hives and 
urticaria.

An August 2002 VA urgent care note shows complaints of 
itching and hives.  The veteran indicated that it was worse 
on sun-exposed areas and that antihistamines make it better, 
but ivory soap makes it worse.  There was no rash or hives 
noted that day.  The assessment was history of 
dermatitis/urticaria.  

An October 2002 VA medical record shows the veteran's reports 
of recently returning from Saudi Arabia.  He noted that he 
has suffered from hives since 1998 and gets them when he is 
in a hot environment.  He indicated that it is a constant 
thing and comes and goes, especially depending on where he 
is.  Physical examination revealed macular popular rashes, 
raised, itching in nature, and erythematous on arms, legs, 
and back, associated with a systemic condition.  The 
diagnosis was urticaria, related to hot weather and hot 
showers.

A February 2003 VA medical record shows the veteran's reports 
that he started having hives occur all over his body in 1999.  
He noted that he was a forklift driver in the military and 
was constantly exposed to sun.  No hives were noted on the 
present examination.

The next issue is whether there is evidence of an in-service 
incurrence or aggravation of hives.

A December 1997 enlistment examination report was negative 
for any reports of hives prior to service.  However, a June 
1998 service medical record notes that the veteran had a past 
medical history of hives and that he breaks out in the heat, 
from insect bites, and from nerves, when he gets "stressed 
out."  It also was noted that he had a familial history of 
urticaria.  Additionally, after service, an August 2002 VA 
urgent care note shows the veteran's reports of having a rash 
for a while, but worse while in the military.  The examiner 
also noted that a sister had hives.  As such, the June 1998 
service medical record and August 2002 VA medical record, 
showing a past medical history of hives constitutes clear and 
unmistakable evidence rebutting the presumption of soundness 
at the time of entry into service.  See 38 C.F.R. § 3.304(b).  

Accordingly, the Board must determine whether service 
connection can be granted on the basis that the preexisting 
hives were aggravated by service.  Specifically, the Board 
must determine whether there is clear and unmistakable 
evidence that the veteran's pre-existing hives were not 
aggravated by service.  See Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 1111 
(emphasis added)); see VAOGCPREC 3- 2003 (July 16, 2003); see 
generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003).

The service medical records include a June 1998 triage note 
showing that the veteran presented on arrival with a rash and 
pruritus.  The note indicates that he was bitten four times 
on the leg by ants, and now had a rash on his body.  A June 
1998 emergency room work sheet notes that the veteran had 
complaints of being bitten by ants and had swollen feet, 
legs, and thighs.  He had no shortness of breath or 
difficulty breathing.  The diagnosis was allergic rash from 
ant bites.  The veteran reported on the consultation sheet 
that he breaks out into hives when hot or "stressed out" or 
with stinging/biting insects.  He was given a temporary duty 
restriction with a diagnosis of strong insect allergy.  It 
was noted that the prescription medication might make him 
drowsy but if not, the restriction would expire the next day.  

A June 1998 medical record shows the veteran was seen for 
follow-up for fire ant bites.  It was noted that he had been 
seen in the emergency room that morning for hives but that 
they were all gone now.  The assessment was fire ant 
(hymenoptera) sensitivity; and he was given a prescription.

A November 1998 medical record shows an assessment of 
urticaria.  A January 1999 telephone consultation shows an 
assessment of heat rash reactions.

In July 2002, a primary care clinical note shows complaints 
of swelling and severe itching status post insect bite/sting.  
The veteran stated that he started having hives and 
lightheadedness after the ant bites but denied significant 
shortness of breath or other significant medical problems or 
allergies.  The veteran reportedly was mildly anxious and had 
hives on the ears and diffuse urticaria on the skin with 
erythema.  After medication, the veteran reportedly felt much 
better with decrease in itching, anxiety, urticaria, and 
erythema.  The assessment was allergic reaction to ant bite 
and anaphylaxis.

Based on the above in-service findings, the Board cannot find 
that it is clear and unmistakable that the veteran's hives 
did not undergo an increase in service.  As noted, there were 
no findings of hives at the entrance examination.  However, 
after the in-service insect bites in 1998, the veteran was 
diagnosed with hives and swollen feet, legs, and thighs.  
Findings of urticaria and rash due to heat were continued in 
additional reports dated in 1998 and 1999.  Morever, in 2002, 
the veteran reportedly had hives on the ears and diffuse 
urticaria on the skin with erythema, severe itching, 
lightheadedness, and was mildly anxious status post insect 
bites.  In general all doubt is resolved in the veteran's 
favor and it is presumed that the veteran's hives underwent 
an increase in service.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
VAOGCPREC 3- 2003 (July 16, 2003); see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003).

Additionally, there is no clear and unmistakable evidence to 
rebut the presumption that the veteran's hives were 
aggravated by service.  Specifically, there is no medical 
evidence to indicate that the increase in the hives in 
service was due to the natural progress of the disease.  
Increase in the degree of diseases of allergic etiology 
during service may not be disposed of routinely as natural 
progress or as due to the inherent nature of the disease.  
38 C.F.R. § 3.380.  As evidenced by the continuous findings 
of hives and diffuse urticaria with erythema in service from 
1998 up until 2002, as well as after service, the veteran's 
hives are not generally regarded as a seasonal or other acute 
allergic manifestation subsiding in absence of allergen, and 
healing without residuals.  See Id.  Thus, as a whole, 
resolving all doubt, the Board finds that the veteran's hives 
presumably were aggravated by service, and service connection 
for hives is warranted.  38 U.S.C.A. §§ 1153, 5107(b); see 
also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d at 1417; 
Gilbert v. Derwinski, 1 Vet. App. at 57-58; Wagner v. 
Principi, 370 F.3d at 1096.  

The Board considered the veteran's claims with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome as noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  




ORDER

Entitlement to service connection for back condition is 
granted, subject to the rules and regulations governing 
payment of monetary benefits.

Entitlement to service connection for hives is granted, 
subject to the rules and regulations governing payment of 
monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


